             Case 2:19-cv-01248-WBS-JDP Document 28 Filed 12/17/20 Page 1 of 2


 1   SEYFARTH SHAW LLP
     Lorie E. Almon (Admitted Pro Hac Vice)
 2   lalmon@seyfarth.com
     620 Eighth Avenue, #33
 3   New York, New York 10018
     Telephone: (212) 218-5500
 4   Facsimile:   (212) 218-5526
 5   SEYFARTH SHAW LLP
     Eric E. Suits (SBN 232762)
 6   esuits@seyfarth.com
     400 Capitol Mall, Suite 2350
 7   Sacramento, California 95814-4428
     Telephone: (916) 498-7032
 8   Facsimile:      (916) 558-4839
 9   Attorneys for Defendants
     PRUDENTIAL FINANCIAL, INC.;
10   PRUDENTIAL ANNUITIES; THE PRUDENTIAL
     INSURANCE COMPANY OF AMERICA
11

12

13                                  UNITED STATES DISTRICT COURT
14                                  EASTERN DISTRICT OF CALIFORNIA
15

16   JOHN ROITINGER,                                  Case No. 2:19-CV-01248-WBS-EFB
17                    Plaintiff,                      ORDER RE JOINT STIPULATION OF
                                                      VOLUNTARY DISMISSAL PURSUANT
18            v.                                      TO FED. R. CIV. PROC. RULE 21 AND TO
                                                      CORRECT CAPTION TO IDENTIFY
19   PRUDENTIAL FINANCIAL, INC.;                      TRUE NAME OF PARTY
     PRUDENTIAL ANNUITIES; PRUDENTIAL
20   INSURANCE COMPANY OF AMERICA, INC.;
     and DOES 1 through 50, inclusive,
21
                      Defendants.
22

23

24

25

26

27

28
                                                  1
       ORDER RE JOINT STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. PROC. RULE 21
                       AND TO CORRECT CAPTION TO IDENTIFY TRUE NAME OF PARTY
     66558008v.1
             Case 2:19-cv-01248-WBS-JDP Document 28 Filed 12/17/20 Page 2 of 2


 1                                                    ORDER
 2            Before the Court is the Parties’ Joint Stipulation Re Dismissal Without Prejudice and to Correct
 3   Caption to Identify True Name of Party.
 4            The Court, having reviewed and considered all motion papers submitted, and for good cause
 5   shown, does hereby find and ORDER:
 6            (1)    The name “Prudential Insurance Company of America, Inc.” shall be corrected in the
 7   Court docket to “The Prudential Insurance Company of America”; and
 8            (2)    Defendants Prudential Financial, Inc. and Prudential Annuities are dismissed from this
 9   action without prejudice pursuant to Federal Rule of Civil Procedure, Rule 21.
10

11            IT IS SO ORDERED.
12
     DATED: DECEMBER 16, 2020
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
       ORDER RE JOINT STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. PROC. RULE 21
                       AND TO CORRECT CAPTION TO IDENTIFY TRUE NAME OF PARTY
     66558008v.1
